                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

DION BLACK,

                         Petitioner,                :   Case No. 3:19-cv-303

          - vs -                                        District Judge Walter H. Rice
                                                        Magistrate Judge Michael R. Merz

NORM ROBINSON, Warden,
 London Correctional Institution,

                                                    :
                         Respondent.


                         REPORT AND RECOMMENDATIONS


          This is an action for writ of habeas corpus, brought pro se by Petitioner Dion Black to seek

relief from his convictions in the Common Pleas Court of Montgomery County, Ohio, for

possession of heroin in excess of 250 grams and cocaine in excess of ten grams but less than

twenty.

          The case was randomly assigned on filing to District Judge Walter H. Rice and is referred

to the undersigned for report and recommendations by General Order Day 13-01.

          Upon filing, any new habeas corpus case under 28 U.S.C. § 2254 is to be reviewed by the

assigned judge under Rule 4 of the Rules Governing § 2254 Cases. Under that Rule “[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court, the judge must dismiss the petition and direct the clerk to notify the petitioner.” The

Magistrate Judge thus begins by examining the Petition and its attachments.

          The Petition, which shows on its face that it was timely filed, indicates that Petitioner was

                                                   1
convicted by a jury on the indicted offenses and sentenced to the eleven-year imprisonment term

he is now serving. He appealed to the Ohio Second District Court of Appeals which affirmed the

conviction and sentence December 7, 2018. State v. Black, 2018-Ohio-4878 (2d Dist. Dec. 7,

2018); appellate jurisdiction declined, 156 Ohio St. 3d 1464 (2019). He then filed his Petition here

on September 23, 2019 (ECF No. 3).

       Black pleads the following grounds for relief:

               Ground One: Evidence to Convict Insufficient as a matter of law
               in violation of 14th Amendment Due Process Clause.

               Supporting Facts: Both conviction was [sic] obtained by State of
               Ohio in violation of double inference rule.

               Ground Two: Ineffective Assistance of Appellate Counsel in
               violation of Sixth and Fourteenth Amendment.

               Supporting Facts:       Although appellate counsel raise [sic]
               insufficient evidence and manifest weight of evidence claims on
               direct appeal, such counsel argued the wrong reasons in support of
               his claims.
Id.




Ground One: Insufficient Evidence




       On direct appeal, the Second District recited the relevant facts from the trial record. State

v. Black, supra. In summary, a drug dog alerted on a package at the instance of Suzanne

McDonough, United States Postal Inspector. After obtaining a search warrant, she found heroin

hidden inside a candle.      Thereafter Montgomery County Sheriff’s Deputies obtained an

anticipatory search warrant for the address to which the package was address. McDonough made

a controlled delivery of the package with the heroin to Black. When officers approached the house

                                                 2
to execute the search warrant, Black fled, still holding the package. As he was chased, he threw

the package and his cell phone over a fence. Upon searching the house, officers found indicia of

residence there by Black and drug trafficking equipment.

       On appeal Black claimed that the State had not proven he knowingly possessed the heroin.

The Second District held:

                [*P27] Construing the evidence in the light most favorable to the
                State, we find sufficient evidence that Black knowingly possessed
                the heroin contained in the parcel delivered to him. A defendant may
                be convicted based on direct evidence, circumstantial evidence, or
                both. State v. Donley, 2017-Ohio-562, 85 N.E.3d 324, ¶ 178 (2d
                Dist.). Circumstantial evidence has the same probative value as
                direct evidence. Jenks, 61 Ohio St.3d 259, 272, 574 N.E.2d 482,
                citing State v. Nicely, 39 Ohio St.3d 147, 529 N.E.2d 1236 (1988);
                State v. Bennett, 2d Dist. Montgomery No. 24576, 2012-Ohio-194,
                ¶ 11. In fact, in some cases, "circumstantial evidence may be more
                certain, satisfying, and persuasive than direct evidence." State v.
                Jackson, 57 Ohio St.3d 29, 38, 565 N.E.2d 549 (1991).

                 [*P28] The State presented evidence that Black took possession of
                a parcel containing heroin from Postal Inspector McDonough. Prior
                to taking the parcel, Black had been informed by the postal inspector
                that the parcel was for Brandi Anderson, a name not associated with
                the residence. Law enforcement officers further testified that, soon
                thereafter, Black carried the parcel as he ran from the police and that
                he threw the parcel and his cell phone over a fence and into a
                neighbor's yard prior to his apprehension by law enforcement.
                Viewing this evidence in the light most favorable to the State, there
                was sufficient evidence for the jury to conclude that Black actually
                possessed the parcel of heroin and that his actions in accepting the
                parcel, fleeing with the parcel, and then discarding it prior to
                apprehension were circumstantial evidence that he knew the parcel
                contained heroin.

Black, supra.

       When a state court decides on the merits a federal constitutional claim later presented to a

federal habeas court, the federal court must defer to the state court decision unless that decision is

contrary to or an objectively unreasonable application of clearly established precedent of the

                                                  3
United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S.

Ct. 770, 785 (2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-

94 (2002); Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000). Deference is also due under 28

U.S.C. § 2254(d)(2) unless the state court decision was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceedings.

       An allegation that a verdict was entered upon insufficient evidence states a claim under the

Due Process Clause of the Fourteenth Amendment to the United States Constitution. Jackson v.

Virginia, 443 U.S. 307 (1979); In re Winship, 397 U.S. 358 (1970); Johnson v. Coyle, 200 F.3d

987, 991 (6th Cir. 2000); Bagby v. Sowders, 894 F.2d 792, 794 (6th Cir. 1990)(en banc). In order

for a conviction to be constitutionally sound, every element of the crime must be proved beyond a

reasonable doubt. In re Winship, 397 U.S. at 364.

               [T]he relevant question is whether, after viewing the evidence in the
               light most favorable to the prosecution, any rational trier of fact
               could have found the essential elements of the crime beyond a
               reasonable doubt . . . . This familiar standard gives full play to the
               responsibility of the trier of fact fairly to resolve conflicts in the
               testimony, to weigh the evidence and to draw reasonable inferences
               from basic facts to ultimate facts.

Jackson v. Virginia, 443 U.S. at 319; United States v. Paige, 470 F.3d 603, 608 (6th Cir. 2006);

United States v. Somerset, 2007 U.S. Dist. LEXIS 76699 (S.D. Ohio 2007). This rule was

recognized in Ohio law at State v. Jenks, 61 Ohio St. 3d 259 (1991). Of course, it is state law

which determines the elements of offenses; but once the state has adopted the elements, it must

then prove each of them beyond a reasonable doubt. In re Winship, supra.

       Upon review, it is clear that the Second District applied the correct constitutional standard

in deciding an insufficiency of the evidence claim. It is also evident that there was sufficient

evidence to convict: Black’s behavior when confronted by the officers supports the inference that


                                                  4
he knew what was in the box that he accepted although it was addressed to someone else and then

immediately fled and attempted to dispose of the evidence. The Second District’s decision is thus

not an objectively unreasonable application of Jackson v. Virginia.



Ground Two: Ineffective Assistance of Appellate Counsel



       In his Second Ground for Relief, Black claims he received ineffective assistance of

appellate counsel when appellate counsel failed to raise the correct claim about the sufficiency of

the evidence, to wit, that proof of knowing possession is supported only by a prohibited double

inference. Black appropriately raised this claim (along with another that he does not pursue here)

in an application for reopening the direct appeal under Ohio R. App. P. 26(B).

       The Second District decided this claim as follows:

               Double Inference

               {¶12} In his second proposed assignment of error, Black claims that
               his conviction was impermissibly based on an inference upon an
               inference. He argues:

                   [T]he prosecution proved beyond a reasonable doubt that
                   an unnamed principle offender shipped drugs through the
                   mail to appellant's location. Wherefore, the trier of fact
                   correctly inferred that the principle [sic] offender had to
                   have knowledge that the package contained drugs that were
                   probited [sic] by law. Once the trier of fact inferred that the
                   principle [sic] offender had knowledge that the package
                   contained drugs the trier of fact inferred that the appellant
                   had guilty knowledge, thereby basing it's [sic] guilty
                   verdict in violation of the double inference rule.

               {¶ 13} A defendant may be convicted based on direct evidence,
               circumstantial evidence, or both. State v. Donley, 2017-Ohio-562,
               85 N.E.3d 324, ¶ 178 (2d Dist.). Circumstantial evidence has the
               same probative value as direct evidence. State v. Jenks, 61 Ohio
               St.3d 259, 272, 574 N.E.2d 482 (1991), citing State v. Nicely, 39

                                                 5
Ohio St.3d 147, 529 N.E.2d 1236 (1988); State v. Bennett, 2d Dist.
Montgomery No. 24576, 2012-Ohio-194, ¶ 11. In fact, in some
cases, "circumstantial evidence may be more certain, satisfying, and
persuasive than direct evidence." State v. Jackson, 57 Ohio St.3d 29,
38, 565 N.E.2d 549 (1991).

{¶ 14} However, an inference cannot be deduced from or predicated
on another inference. State v. Sims, 191 Ohio App.3d 622, 2010-
Ohio-6228, 947 N.E.2d 227, ¶ 19, citing Hurt v. Charles J. Rogers
Transp. Co., 164 Ohio St. 329, 130 N.E.2d 820 (1955).

    "It is not permissible to draw an inference from a deduction
    which is itself purely speculative and unsupported by an
    established fact. Where an inference not supported by or
    drawn from a proven or known fact is indulged, and is then
    used as a basis for another inference, neither inference has
    probative value. Such a process may be described as
    drawing an inference from an inference and is not
    allowable. At the beginning of every line of legitimate
    inferences there must be a fact, known or proved."

Hurt at 332, quoting Indian Creek Coal & Mining Co. v. Calvert, 68
Ind.App. 474, 120 N.E. 709 (1918); see also Seitz v. Harvey, 2d Dist.
Montgomery No. 25867, 2015-Ohio-122, ¶ 44.


{¶ 15} In this case, we find no reasonable probability that Black
would prevail on a claim that his conviction was based on an
impermissible double inference. The State's evidence at trial
established that a postal inspector delivered a package containing
heroin to a residence where Black was located. The postal inspector
informed Black that the package was addressed to an individual
named Brandi Anderson, a name not associated with the residence.
Black accepted the package. When law enforcement officers
approached the residence after the delivery of the package, Black
fled with the package and ran around the side of the house, carrying
the parcel under his arm like a football. When an officer located at
the rear of the residence ordered Black to stop, Black threw the
package and his cell phone over the fence of an adjacent yard.
Officers apprehended Black and handcuffed him.

{¶16} In concluding that there was sufficient evidence to support
Black's conviction, we stated that Black's actions in "accepting the
parcel, fleeing with the parcel, and then discarding it prior to
apprehension were circumstantial evidence that he knew the parcel



                                 6
               contained heroin." Black, 2d Dist. Montgomery No. 27888, 2018-
               Ohio-4878, at ¶ 28. Contrary to Black's assertion, the inference that
               Black knew of the parcel's contents was not based on another
               inference that the sender knew that the parcel contained heroin.
               Rather, the inference that Black knew of the parcel's contents was
               based on direct evidence of Black's acceptance of a parcel addressed
               to an apparently non-existent person at his address and his actions
               of fleeing with the parcel and discarding it prior to his apprehension
               by law enforcement. Accordingly, we find no reasonable probability
               of a successful claim of ineffective assistance of appellate counsel
               based on Black's double inference argument.

State v. Black, No. 27888 (2nd Dist. Apr. 12, 2019)(unreported; copy at ECF No. 3, PageID 77-

79).

       In deciding this claim, the Second District used the federal standard provided by Strickland

v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Under Strickland, a habeas

petitioner must show that his attorney performed in a deficient manner and that he was prejudiced

by that deficient performance. Here the Second District found no violation of the Strickland

standard because in fact the conviction was not based on an inference on an inference. As a matter

of logic, this Court agrees with the Second District: the inference of knowing possession was

based directly on facts in evidence. Therefore the Second District’s decision on the ineffective

assistance of appellate counsel claim is a reasonable application of Strickland, entitled to deference

under the AEDPA.



Conclusion



       Black’s two claims for relief are without merit and should therefore be dismissed. Because

reasonable jurists would not disagree with this conclusion, Petitioner should be denied a certificate

of appealability and the Court should certify to the Sixth Circuit that any appeal would be



                                                  7
objectively frivolous and therefore should not be permitted to proceed in forma pauperis. Because

reasonable jurists would not disagree with this conclusion, Petitioner should be denied a certificate

of appealability and the Court should certify to the Sixth Circuit that any appeal would be

objectively frivolous and therefore should not be permitted to proceed in forma pauperis.



September 27, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge



                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                                 8
